Illinois Official Reports

                                  Supreme Court



                          People v. Guzman, 2015 IL 118749




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. JORGE
Court:               A. GUZMAN, Appellant.



Docket No.           118749



Filed                November 19, 2015



Decision Under       Appeal from the Appellate Court for the Third District; heard in that
Review               court on appeal from the Circuit Court of Will County; the Hon.
                     Richard Schoenstedt, Judge, presiding.



Judgment             Appellate court judgment affirmed.


Counsel on           Michael J. Pelletier, State Appellate Defender, Peter A. Carusona,
Appeal               Deputy Defender, and Andrew J. Boyd, Assistant Appellate Defender,
                     of the Office of the State Appellate Defender, of Ottawa, for appellant.

                     Lisa Madigan, Attorney General, of Springfield (Carolyn E. Shapiro,
                     Solicitor General, and Michael M. Glick and Lindsay Beyer Payne,
                     Assistant Attorneys General, of Chicago, of counsel), for the People.


Justices             JUSTICE KILBRIDE delivered the judgment of the court, with
                     opinion.
                     Chief Justice Garman and Justices Freeman, Thomas, Karmeier,
                     Burke, and Theis concurred in the judgment and opinion.
                                             OPINION

¶1       In People v. Delvillar, 235 Ill. 2d 507 (2009), this court examined the impact of the
     failure to give a statutory admonishment on the potential immigration consequences of
     entering a guilty plea. We concluded that the admonishment was directory, not mandatory,
     and categorized the potential immigration consequences of the plea as collateral, not direct.
     Therefore, the failure to admonish did not affect the voluntariness of the plea, and defendants
     wishing to withdraw their pleas on that basis were required to demonstrate prejudice or a
     denial of justice. Delvillar, 235 Ill. 2d at 519, 521-22. In this case, defendant argues that our
     decision in Delvillar must be overturned based on the United States Supreme Court’s later
     decision in Padilla v. Kentucky, 559 U.S. 356 (2010). We disagree and affirm the denial of
     defendant’s motion to withdraw his guilty plea.

¶2                                         I. BACKGROUND
¶3       In October 2008, seven firearms were stolen from a home in Will County. The following
     day, the local sheriff received a report of suspicious activity in Joliet and later found
     defendant and two other men in a garage, with five firearms from the burglary in plain sight.
     Defendant was indicted in the circuit court of Will County on a single count of aggravated
     possession of stolen firearms, a Class 1 felony (720 ILCS 5/16-16.1(a)(1), (c)(1) (West
     2008)), for possession of between two and five firearms with knowledge that they were
     stolen. Defendant was previously adjudicated delinquent for aggravated unlawful use of a
     weapon in 2003 and received probation. He faced a possible sentence of 4 to 15 years in
     prison on the 2008 firearm charge. 730 ILCS 5/5-8-1(a)(4) (West 2008).
¶4       In February 2009, while represented by criminal defense counsel, defendant entered a
     fully negotiated guilty plea to the firearm charge. During the plea hearing, the trial court
     asked defendant whether he was a United States citizen, and, after initially stating he was,
     defendant quickly clarified that he was a permanent legal resident. The court did not
     admonish defendant about the potential impact of pleading guilty on his immigration status
     prior to accepting the plea pursuant to section 113-8 of the Code of Criminal Procedure of
     1963 (725 ILCS 5/113-8 (West 2008)). Defendant was given the minimum sentence of four
     years in prison and two years of mandatory supervised release, with a recommendation for
     impact incarceration.
¶5       Defendant filed a written motion to withdraw his plea in March 2009 and argued during
     the subsequent hearings that he did not enter the plea knowingly and intelligently because he
     was not admonished pursuant to section 113-8. The trial court directed the parties to supply
     additional research, and, at a subsequent hearing, defense counsel noted that this court had
     heard oral arguments a month earlier in a similar case, Delvillar, 235 Ill. 2d 507. Based on
     that representation, the trial court asked the parties whether they wished to wait for further
     guidance from this court or proceed to an immediate ruling. Defendant requested an
     immediate ruling, and the trial court denied his motion to withdraw the plea. Defendant then
     filed a direct appeal of the trial court’s ruling.
¶6       During the pendency of defendant’s direct appeal, he filed a postconviction petition that
     was denied by the trial court at the second stage because no evidence showed he would have
     gone to trial if he had been properly admonished. Defendant appealed the postconviction


                                                 -2-
       ruling. He then sought leave to file an amended postconviction petition adding the claim that
       he would not have entered the plea if he had been informed of the potential immigration
       consequences. At the hearing on the amended postconviction petition, defense counsel stated
       that defendant was to be deported, and defendant was granted leave to withdraw his notice of
       appeal on the first postconviction petition and file an amended petition. No further
       proceedings took place in the circuit court.
¶7         Addressing defendant’s direct appeal, the appellate court reversed his conviction,
       concluding that his plea was not knowing and intelligent because defense counsel did not
       advise him of the possible immigration consequences. People v. Guzman, 2011 IL App (3d)
       090464. The State then filed a petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Feb. 26,
       2010).
¶8         In October 2012, this court granted the State’s petition for leave to appeal but, after
       briefing, issued a supervisory order remanding the cause. The supervisory order directed the
       appellate court to consider whether the absence of a statutory admonishment by the trial court
       about the potential immigration consequences of the guilty plea (725 ILCS 5/113-8 (West
       2008)) permitted defendant to withdraw his plea in light of the United States Supreme
       Court’s decision in Padilla, 559 U.S. 356. People v. Guzman, No. 113730 (Ill. Mar. 28,
       2012).
¶9         On remand, the appellate court withdrew its original opinion, consolidated defendant’s
       direct appeal with his appeal from the denial of his postconviction petition, and requested
       supplemental briefing. The appellate court subsequently reversed the denial of defendant’s
       motion to withdraw his guilty plea in his direct appeal, remanding that cause for further
       proceedings, and dismissed defendant’s postconviction appeal. 2014 IL App (3d) 090464.
¶ 10       After allowing the State’s petition for rehearing, however, the appellate court withdrew
       its original opinion, with the majority issuing a revised opinion affirming the denial of
       defendant’s motion to withdraw his plea and reversing the denial of his postconviction
       petition, remanding for additional postconviction proceedings. 2014 IL App (3d) 090464.
       Relying on Delvillar, the majority held in the direct appeal that the immigration
       consequences of a guilty plea were collateral consequences that did not affect the
       voluntariness of the plea. 2014 IL App (3d) 090464, ¶ 22 (citing Delvillar, 235 Ill. 2d at
       521-22). Justice Holdridge dissented in part, asserting that the plea was constitutionally
       involuntary under Padilla because the trial court did not give the proper admonishment. He
       also cited the reasoning in People v. Peque, 3 N.E.3d 617 (N.Y. 2013). 2014 IL App (3d)
       090464, ¶ 73 (Holdridge, J., specially concurring in part and dissenting in part).
¶ 11       Defendant filed a petition for leave to appeal addressing only the appellate court’s
       decision on direct appeal to affirm the denial of his motion to withdraw his guilty plea. This
       court allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Jan. 1, 2015).

¶ 12                                       II. ANALYSIS
¶ 13       Defendant asks this court to overrule its prior decision in Delvillar, 235 Ill. 2d 507, in
       light of the United States Supreme Court’s decision in Padilla. He argues that, under Padilla,
       the absence of a statutory admonishment about the possible immigration consequences of a
       guilty plea (725 ILCS 5/113-8 (West 2008)) renders the plea unconstitutionally involuntary.



                                                  -3-
       Because the issue presents a question of law, we review it de novo. In re Detention of
       Hardin, 238 Ill. 2d 33, 39 (2010).
¶ 14       Section 113-8 of the Code states:
                    “§ 113–8. Advisement concerning status as an alien.
                    Before the acceptance of a plea of guilty, guilty but mentally ill, or nolo
               contendere to a misdemeanor or felony offense, the court shall give the following
               advisement to the defendant in open court:
                    ‘If you are not a citizen of the United States, you are hereby advised that
               conviction of the offense for which you have been charged may have the
               consequences of deportation, exclusion from admission to the United States, or denial
               of naturalization under the laws of the United States.’ ” 725 ILCS 5/113-8 (West
               2008).
¶ 15       This court previously considered whether a defendant could withdraw his guilty plea
       based on the trial court’s failure to give a section 113-8 admonishment in Delvillar. After
       acknowledging that the admonishment “is mandatory in the sense that the circuit court does
       not have discretion in giving” it, we explained that the critical question was whether section
       113-8 is mandatory or directory. Delvillar, 235 Ill. 2d at 516. In making that determination,
       we noted that section 113-8 did not include any negative language if the admonition is not
       given, such as barring the acceptance of the plea, and that the right being protected was “not
       necessarily *** harmed in the absence of the admonishment.” Delvillar, 235 Ill. 2d at 517,
       519. We concluded that section 113-8 was directory and the failure to comply with it was
       simply one factor to be considered in ruling on a defendant’s motion to withdraw a guilty
       plea. The ruling ultimately “rest[ed] in the sound discretion of the circuit court.” Delvillar,
235 Ill. 2d at 519. Because the right to withdraw a plea is not automatic, a defendant’s
       request for relief must demonstrate “a manifest injustice” under the unique facts of the case.
       Delvillar, 235 Ill. 2d at 520.
¶ 16       When inadequate admonishments are given, the question of whether due process was
       violated arises, and the answer turns on whether the plea was made voluntarily and
       intelligently. In resolving that question, the court examines only the direct consequences of
       the plea, not the collateral consequences. This court defined “[d]irect consequences” as
       “those consequences affecting the defendant’s sentence and other punishment that the circuit
       court may impose,” and “[c]ollateral consequences” as those “effects upon the defendant that
       the circuit court has no authority to impose.” Delvillar, 235 Ill. 2d at 520.
¶ 17       Because state courts do not control the immigration decisions of governmental agencies,
       we concluded that any possible immigration consequences of entering a guilty plea are
       collateral. “As such, the failure to admonish a defendant of potential immigration
       consequences does not affect the voluntariness of the plea” or violate due process. Delvillar,
235 Ill. 2d at 520-21.
¶ 18       Nonetheless, we noted that a plea may still be withdrawn in the absence of a
       constitutional violation if “real justice has been denied or if the defendant has been
       prejudiced by the inadequate admonishment,” with the defendant bearing the burden of
       making the requisite showing. Delvillar, 235 Ill. 2d at 522. In Delvillar, the defendant had
       both erroneously informed the trial judge he was a United States citizen and failed to
       demonstrate prejudice in either his motion to withdraw the plea or his supporting argument.

                                                  -4-
       Because the defendant failed to meet his burden of showing prejudice or a denial of real
       justice, we reversed the appellate court judgment in his favor and reinstated the trial court’s
       denial of defendant’s motion to withdraw his plea. Delvillar, 235 Ill. 2d at 522-24.
¶ 19        The following year the United States Supreme Court decided Padilla, cited by defendant
       in the instant case. Defendant contends that the reasoning in Padilla requires us to overrule
       our decision in Delvillar. In Padilla, the defendant was a noncitizen charged with a drug
       crime that “made his deportation virtually mandatory.” Padilla, 559 U.S. at 359. Here,
       defendant argues his firearms conviction places him in a similarly precarious position. Unlike
       this case, however, the defendant in Padilla filed a postconviction petition alleging a sixth
       amendment violation based on the failure of his defense counsel to provide effective
       assistance by advising him of the possibility that he could be deported if he pled guilty. The
       Kentucky Supreme Court upheld the denial of the defendant’s postconviction petition,
       finding that immigration consequences were merely collateral. Padilla, 559 U.S. at 359-60
       (citing Commonwealth v. Padilla, 253 S.W.3d 482, 485 (Ky. 2008)).
¶ 20        Citing significant changes in immigration law making deportation a near certainty for
       many noncitizens convicted of drug or firearms crimes, the Supreme Court found
       “[d]eportation as a consequence of a criminal conviction is, because of its close connection to
       the criminal process, uniquely difficult to classify as either a direct or a collateral
       consequence.” Padilla, 559 U.S. at 366. The Court “conclude[d] that advice regarding
       deportation is not categorically removed from the ambit of the Sixth Amendment right to
       counsel” and, consequently, the standards for effective assistance of counsel expressed in
       Strickland v. Washington, 466 U.S. 668 (1984), were applicable. Padilla, 559 U.S. at 366.
¶ 21        Although acknowledging that Padilla did not declare immigration consequences to be
       direct, defendant argues that they also cannot be considered collateral, contrary to our
       conclusion in Delvillar. In light of Padilla, defendant contends that the failure to give the
       section 113-8 admonishment renders any subsequent plea unconstitutionally involuntary.
       Because a valid plea must be knowing and intelligent (Boykin v. Alabama, 395 U.S. 238, 242
       (1969)), defendant contends that Padilla mandates the conclusion that, in the absence of a
       section 113-8 admonition, his due process rights were violated and his plea was not knowing
       and voluntary.
¶ 22        Defendant admits that even after Padilla our appellate court has consistently continued to
       view immigration consequences as merely collateral (see 2014 IL App (3d) 090464, ¶ 66
       (Holdridge, J., specially concurring in part and dissenting in part) (collecting cases)), but he
       maintains those cases were wrongly decided. Citing Justice Holdridge’s partial dissent in the
       appellate decision in this case, defendant claims that if deportation cannot be deemed a
       collateral consequence of a criminal conviction as a matter of law, logically, “this conclusion
       must be true for all purposes.” (Emphasis in original.) 2014 IL App (3d) 090464, ¶ 66
       (Holdridge, J., specially concurring in part and dissenting in part). In further support of his
       position, defendant cites the rationale in Peque, 3 N.E.3d at 633-35, decided by New York’s
       highest court. We reject that analysis.
¶ 23        Padilla involved a sixth amendment challenge alleging the defendant’s trial counsel
       provided ineffective assistance. In contrast, both Delvillar and the instant case involve fifth
       amendment due process claims. As we explained in People v. Patterson, 2014 IL 115102,
       ¶ 97, the analytical standards for evaluating challenges rooted in due process and other


                                                  -5-
       constitutional provisions vary widely. Consequently, “[a] ruling on a specific flavor of
       constitutional claim may not justify a similar ruling brought pursuant to another
       constitutional provision. [Citation.] In other words, a constitutional challenge raised under
       one theory cannot be supported by decisional law based purely on another provision. United
       States v. Lanier, 520 U.S. 259, 272 n.7 (1997).” Patterson, 2014 IL 115102, ¶ 97.
¶ 24       In addition, the Supreme Court’s concise statement in Padilla “that advice regarding
       deportation is not categorically removed from the ambit of the Sixth Amendment right to
       counsel” expresses an intent to restrict its conclusion to that constitutional predicate. Padilla,
559 U.S. at 366. Perhaps most tellingly, the Supreme Court recognized as much in Chaidez v.
       United States, decided three years after Padilla, when it stated while further explaining its
       decision in Padilla that “no decision of our own committed us to ‘appl[y] a distinction
       between direct and collateral consequences to define the scope’ of the right to counsel.
       [Citation.] And however apt that distinction might be in other contexts, it should not exempt
       from Sixth Amendment scrutiny a lawyer’s advice (or non-advice) about a plea’s deportation
       risk.” (Emphasis added.) Chaidez v. United States, 568 U.S. ___, ___, 133 S. Ct. 1103, 1110
       (2013) (quoting Padilla, 559 U.S. at 365). The Court again emphasized the sixth amendment
       context of Padilla by expressly stating that “[e]ven in Padilla [the Court] did not eschew the
       direct-collateral divide across the board.” Chaidez, 568 U.S. at ___, 133 S. Ct. at 1112.
       Accordingly, we reject as overly broad defendant’s reading that Padilla created a new rule
       barring deportation from being considered a collateral consequence for any purpose.
¶ 25       Moreover, even defendant concedes, as he must, that Padilla did not announce a rule
       declaring immigration consequences, including the virtual certainty of deportation, to be the
       direct consequences of a criminal conviction—even within the limited context of the sixth
       amendment. In Illinois, the established rule is that trial courts must admonish defendants of
       only the direct consequences of a guilty plea. Delvillar, 235 Ill. 2d at 520. We explained in
       People v. Williams that a knowing and intelligent plea is premised on the defendant’s full
       awareness of only the direct consequences flowing from it, adopting the standard set forth by
       the Supreme Court in Brady v. United States, 397 U.S. 742, 755 (1970). People v. Williams,
       188 Ill. 2d 365, 371 (1999). Consequently, a plea may be knowing and intelligent even if the
       defendant is unaware of its nondirect consequences (Williams, 188 Ill. 2d at 371) such as
       deportation (Delvillar, 235 Ill. 2d at 521). Thus, even if, as defendant claims, Padilla is
       applicable in the context of a fifth amendment due process challenge, it does not mandate a
       holding that the failure to give section 113-8 admonishments entitles defendants to withdraw
       their guilty pleas.
¶ 26       As long as the potential immigration consequences faced by the defendant are not
       deemed to be direct, that is, “affecting the defendant’s sentence and other punishment that the
       circuit court may impose,” our longstanding precedents do not bar the acceptance of a guilty
       plea in the absence of a section 113-8 admonishment. Delvillar, 235 Ill. 2d at 520. “Even in
       light of Padilla, we cannot say that deportation is a consequence that relates to the sentences
       imposed on the basis of that plea.” People v. Carrera, 239 Ill. 2d 241, 256 (2010). Since
       Padilla, we have also rejected the claim that the distinction between direct and collateral
       consequences no longer applies in cases involving fifth amendment challenges. People v.
       Hughes, 2012 IL 112817, ¶¶ 34-66. Consequently, we conclude that Padilla does not compel
       the reversal of our prior holding in Delvillar.


                                                   -6-
¶ 27       Our decision puts us in the company of the vast majority of courts nationwide that have
       rejected similar Padilla claims. Although not controlling in this court, the post-Padilla
       decisions of the federal courts of appeal and all but one high state court that have considered
       the issue are in agreement that trial courts are not constitutionally required to provide
       admonishments about immigration consequences before accepting defendants’ guilty pleas.
       See United States v. Carrillo-Estrada, 564 F. App’x 385, 387 (10th Cir. 2014); United States
       v. Rodriguez-Penton, 547 F. App’x 738, 739-40 (6th Cir. 2013) (collecting cases and
       explaining that the sixth amendment imposes a higher burden on counsel to inform clients of
       the consequences of entering a guilty plea than the fifth amendment imposes on courts);
       United States v. Delgado-Ramos, 635 F.3d 1237, 1240-41 (9th Cir. 2011) (per curiam)
       (explaining that Padilla “sheds no light on the obligations” the trial court has under the fifth
       amendment); see also United States v. De La Cruz-Trejo, 518 F. App’x 286, 286-87 (5th Cir.
       2013) (per curiam) (declining to decide whether Padilla overturned circuit court precedent
       but holding that, at a minimum, trial courts do not commit plain error by failing to
       admonish); United States v. Youngs, 687 F.3d 56 (2d Cir. 2012) (recognizing in the context
       of civil commitments that Padilla did not undermine distinction between direct and collateral
       consequences in fifth amendment cases); United States v. Nicholson, 676 F.3d 376, 381-82 &
       n.3 (4th Cir. 2012) (holding both that Padilla did not change the fifth amendment framework
       and that trial courts are not required to provide admonishments on the loss of federal
       benefits). See Smith v. State, 697 S.E.2d 177, 183-84 (Ga. 2010) (explaining that the
       direct/collateral dichotomy still applies to fifth amendment, but not sixth amendment, and
       that defense counsel’s burden is greater than the trial court’s duty); State v. Ortiz, 44 A.3d
425, 429-31 (N.H. 2012); Stiger v. Commonwealth, 381 S.W.3d 230, 235 (Ky. 2012); State v.
       Davis, 9 N.E.3d 1031, 1040 (Ohio 2014) (finding the issue forfeited but noting that
       “Padilla’s holding concerns what an attorney must advise a defendant before the defendant
       enters a plea of guilty [and not] what a trial court must advise a defendant before accepting a
       jury waiver”).
¶ 28       Even the single outlying decision cited by defendant, issued by New York’s highest court
       in Peque, rejected the automatic withdrawal of pleas entered without admonishments
       addressing potential immigration consequences. Peque, 3 N.E.3d at 622, 638. Contrary to
       defendant’s claim in the instant appeal that a due process violation is presumptively
       prejudicial, the majority in Peque required defendants to make a showing of prejudice before
       being able to withdraw their guilty pleas. In this case, defendant would find no relief if held
       to that standard.
¶ 29       Under defendant’s approach, any plea entered in the absence of a section 113-8
       admonishment would be deemed invalid and subject to withdrawal without any need for a
       showing of prejudice or denial of real justice. Without a need to demonstrate prejudice, an
       improperly admonished defendant would presumably be entitled to withdraw a plea even if
       fully informed by defense counsel about the possible immigration consequences before
       entering the plea. The potential windfall to defendants who have suffered no prejudice or
       injustice without the lack of the statutory admonishment could be far-reaching. As the
       Supreme Court warned in Padilla, because pleas constitute “nearly 95% of all criminal
       convictions,” courts “must be especially careful about recognizing new grounds for attacking
       the validity of guilty pleas.” Padilla, 559 U.S. at 372.


                                                  -7-
¶ 30       This court acknowledged a similar need for caution in Delvillar, placing the burden of
       establishing prejudice or the denial of “real justice” on defendants who wish to withdraw
       their pleas in the absence of proper immigration admonishments. Delvillar, 235 Ill. 2d at 522.
       Even Padilla required defendants to establish a reasonable probability that they would not
       have pled guilty if they had been properly admonished. Padilla, 559 U.S. at 366, 374-75. We
       do not find defendant’s suggested approach sufficiently persuasive to overcome the
       fundamental principle of stare decisis and overturn our decision in Delvillar.
¶ 31       Shifting his focus, defendant next broadly asserts that if the failure to provide section
       113-8 admonishments has no adverse consequences, trial courts will have little incentive to
       admonish even noncitizen defendants, who often face a serious risk of deportation.
       Accordingly, he asks that we construe the admonishment in section 113-8 to be mandatory as
       a matter of sound judicial policy. The State counters that defendant’s approach would give
       defense counsel a strong incentive to remain silent if a trial court fails to give the section
       113-8 admonishment because the defendant would later be entitled to withdraw the plea
       without any showing of prejudice or injustice. In refuting the State’s contention, defendant
       notes that defense counsel must act in accordance with the professional duty of candor and
       may, at least arguably, violate Rule 3.3 of the Illinois Rules of Professional Conduct of 2010
       by tacitly ignoring the trial court’s error (see Ill. R. Prof. Conduct (2010) R. 3.3 (eff. Jan. 1,
       2010) (requiring attorneys to avoid conduct that undermines the integrity of the judicial
       process)).
¶ 32       Trial judges are under a similar duty to perform all the duties of their office in accordance
       with Canon 3 of the Code of Judicial Conduct (Ill. S. Ct. R. 63 (eff. July 1, 2013)). We
       conclude it is unlikely that trial judges will knowingly fail to give section 113-8
       admonishments to noncitizen defendants in the absence of a stronger incentive to comply
       with the law. We also decline to presume that trial judges will interpret our decision in this
       case as condoning the routine omission of admonishments enacted by our legislature. While
       our trial courts undoubtedly have a statutory obligation to admonish noncitizen defendants
       properly, nothing in Padilla advances that obligation to the level of a constitutional mandate.
¶ 33       Noncitizen defendants need not be disheartened by our decision today, however, because
       our trial courts do not bear the sole burden of ensuring that defendants are properly
       admonished about the potential immigration consequences of entering a guilty plea. As
       Padilla made clear, to be constitutionally effective criminal defense counsel must “advise a
       noncitizen client that pending criminal charges may carry a risk of adverse immigration
       consequences.” Padilla, 559 U.S. at 369. Defense counsel is generally in a superior position
       to the trial court to make determinations about their clients’ citizenship and provide
       appropriate advice about potential immigration consequences. Libretti v. United States, 516
U.S. 29, 50-51 (1995). As in Padilla, noncitizen defendants who do not receive that advice
       from criminal defense counsel may be entitled to relief based on counsel’s ineffective
       assistance if they can make the requisite showing of prejudice. Padilla, 559 U.S. at 374.
¶ 34       Defendants who did not receive section 113-8 admonishments may also be entitled to
       withdraw their pleas if they have been denied “real justice” or have suffered prejudice.
       Delvillar, 235 Ill. 2d at 522. Before this court, however, defendant has not raised that
       argument or provided any evidence supporting a claim that he would not have pled guilty if



                                                   -8-
       he had been properly admonished.

¶ 35                                     III. CONCLUSION
¶ 36       For the reasons stated, we decline to overrule our decision in Delvillar in light of the
       Supreme Court’s ruling in Padilla and defendant’s arguments. We affirm the appellate
       court’s judgment upholding the denial on direct appeal of defendant’s motion to withdraw
       the guilty plea.

¶ 37      Appellate court judgment affirmed.




                                                 -9-